The facts upon which the libel is claimed in this case are substantially the same as those in the case of Weir v. B. R. T., Sixth Division Two Hundred and Twenty-two,129 So. 267.1 The plaintiff in this case claims that he suffered damages by reason of the same communication described in that one. *Page 450 
The court in that case concluded from the evidence that it did not show a publication of the alleged libelous matter in Jefferson county, Ala., as alleged in the complaint.
The same result follows in this case, for in that respect the evidence is substantially the same.
We therefore pretermit all other questions.
Affirmed.
ANDERSON, C. J., and SAYRE, GARDNER, THOMAS, and BOULDIN, JJ., concur.
BROWN, J., not sitting.
1 Post, p. 494.
                              On Rehearing.